Citation Nr: 1434374	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to a service-connected death and burial allowance.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from June 1943 to December 1945, and from February 1946 to December 1947; in the Marine Corps from January 1948 to April 1954, and in the Air Force from February 1956 to December 1960.  He died in July 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The issues on appeal are service connection for the cause of the Veteran's death and entitlement to service-connected death and burial allowance.  He was service-connected for PTSD and shell fragment wound disorders prior to his death.  His death certificate indicates that he died from aspiration pneumonia due to end-stage dementia due to Alzheimer's disease; and that other significant conditions contributing to death but not resulting in the underlying cause were ischemic cardiomyopathy and diffuse atherosclerosis.  His terminal hospital reports are not of record, and they should be obtained.  

Next, it has been contended through July 1985 and November 1993 statements that the Veteran was a prisoner of war (POW) of the Germans during World War II, and that he was later a POW of the Chinese, with confinement in December 1950.  In November 1993, the Veteran indicated that while serving in the Navy in Algiers in 1944, the destroyer he was on, the U.S.S. BAKER (DE-190), was shot up and he was injured and taken prisoner by the Germans, who put him in Stalag prison camps for several months until they broke out and got away.  The Board notes that a Marine Corps service discharge certificate shows that he participated in the Wonsan, Hungnam, Chosin Campaign in Northern Korea from October 26, 1950 to December 14, 1950, and that he participated in action against enemy forces in South and Central Korea from December 15, 1950 to January 19, 1951.  To date, there has been no verification of his POW status.  If he was a POW of either the German or Chinese government, as claimed, entitlement to presumptive service connection for the cause of the veteran's death would be warranted based on the Veteran having ischemic cardiomyopathy as a significant condition contributing to his death, as there is a presumption of service connection for atherosclerotic heart disease if a Veteran is a former POW.  Further action to determine whether the Veteran was a POW as claimed is therefore required.

Next, service treatment records show treatment for head trauma in November 1957 and July 1960, and the spirit of the argument made in July 2011 appears to be that in-service head trauma may have caused one or more of the disorders implicated in the Veteran's death.  No medical opinion has been rendered on this matter, and one is necessary under 38 C.F.R. § 3.159 if the case cannot be resolved in the appellant's favor based on POW status.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should request from the appellant any information which has not been provided concerning the Veteran's alleged POW status, and then determine the Veteran's former POW status with the Germans starting in Algiers in 1944 for several months and with the Chinese starting in December 1950, in accordance with the procedures in M21-1MR, Part III, Subpart V, Chapter 1, Section C., 13, and/or any other appropriate method of determining the Veteran's POW status. 

2.  Thereafter, if the Veteran's POW status is not adequately demonstrated, the RO should make arrangements to obtain the Veteran's terminal hospital reports from the Providence Sacred Heart Medical Center in Spokane, Washington.  

3.  After that is performed, the RO should obtain a VA medical opinion from an appropriate physician. 

The physician must review the claims file.  It is imperative that the claims record be made available to the physician for review.  

Based on a review of the record, the physician should opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any of the disorders that caused or contributed substantially or materially to the Veteran's death were the result of disease or injury which was incurred or aggravated in service; and as to whether it is at least as likely as not (a probability of at least 50 percent) that any of his service-connected disabilities (PTSD and shrapnel fragment wounds) either contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 

The physician must set forth the complete rationales underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.

4.  Following completion of the above, the RO should review and readjudicate the claim.  If any action remains adverse to the appellant, the RO shall issue the appellant a Supplemental Statements of the Case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



